*260The opinion of the Court was drawn up by
Emery J.
This suit against an indorser, for the accommodation of one Ramsdell, is resisted, first, on the ground that the demand is upon an inland bill of exchange, and secondly, that the evidence to charge the indorser is insufficient. We have already decided, that a draft of such description as that now in controversy is to be treated as a foreign bill of exchange. For though the parties are said to live here, by making the instrument payable at the Suffolk Bank, Boston, out of the jurisdiction of this State, they have elected to consider it foreign. It must draw with it the consequences of being subjected to the contingencies of that character, in relation to the species of evidence, the notarial protest there, in order to fix the liability of the indorser. That protest is produced. The demand of payment and notice prepared and sent to the in-dorsers is proved by it. The testimony of Mr. Mills, the cashier of the Eastern Bank, who was an indorser, subsequent to the defendant, goes on to disclose the progress of those notices. He received the draft and protest and notice to the defendant from the Suffolk Bank in due course of mail, and he delivered the notice for the defendant to William Rice, runner and notary public, the day it was received by him and soon after. Rice’s testimony discloses, that he was in the habit of delivering notices for the Eastern Bank, and though he did not remember any thing about delivering notice to the defendant in this case, yet he kept a memorandum book of notices delivered, and had no doubt he delivered a notice to the defendant on the 30th of April; that he remembered delivering notices to the defendant more than once, but he could not say whether they were notices of drafts coming due, or of protests, but he kept no minutes of notices of paper coming due. That all the notices from the Suffolk Bank are in the same form. The implication would be strong, that the notice reached the defendant. It is strengthened from the fact that he finds in his memorandum, that he notified on the same day the other parties to the bill, Ramsdell & E. G. Moor & Co. The defendant’s witness, Ramsdell, testifies, that the defendant told him he had been notified, that the draft was protested.
We do not perceive, that the testimony was improperly admitted, or that any just complaint exists against the rulings of the Judge. *261The testimony of Rice, Ramsdell and Mills, with the protest, will warrant the conclusion to which the jury came, and we see no reason for disturbing the verdict.

Exceptions overruled.